Mahan, P. J.
This was an action to foreclose a mortgage and for a personal judgment against the mortgagors. The plaintiff in error also sought to foreclose a mortgage on the same property. There was a personal judgment in her favor, but a lien was denied. There was a judgment in favor of the defendant in error, decreeing her to have a first lien on the property. The mortgagors were parties defendant below, but they are not brought here. Plaintiff in error seeks to establish a first lien, enlarge her judgment against the mortgagors, and displace, to the extent of her first lien, the first lien of the defendant in error.
Under the well-established rule of the Supreme Court, as well as this court, we are without jurisdiction in the case because the mortgagors are not brought before the court. The plaintiff below is the only party brought here.
The motion will be sustained.